          Case 4:21-cv-00699-BRW Document 4 Filed 08/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TERRY LAMAR MCCOY                                                                  PLAINTIFF

VS.                                  4:21-CV-00699-BRW

BUREAU OF DEMOCRACY                                                              DEFENDANT

                                         JUDGMENT

       Based on the order entered today, this case is DISMISSED without prejudice.

       I certify that an in forma pauperis appeal of this dismissal would be frivolous and would

not be taken in good faith.

       IT IS SO ORDERED this 4th day of August, 2021

                                                    Billy Roy Wilson________________
                                                    UNITED STATES DISTRICT JUDGE




                                               1
